Citation Nr: 1613317	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  13-00 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for gum disease.

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran is represented by:  Kenneth L. Lavan, Esq.


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


REMAND

In August 2010, the RO obtained the Veteran's treatment records from the VA Medical Center (VAMC) in Tampa, Florida dated June 2010 through July 2010.  In a December 2011 written statement, the Veteran indicated that he received treatment for hearing loss, gum disease, and pseudofolliculitis barbae at the Tampa VAMC from May 2011 to the present and requested that VA obtain records of such treatment.  

A review of the record reveals no VA treatment records dated after July 2010, and the record does not show what, if any, efforts were made to obtain the Veteran's updated VA treatment records.  As such, the Board finds that a remand is necessary in order to obtain all outstanding records of treatment from the Tampa VAMC.  See 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2015).

Accordingly, the case is remanded for the following action:

1. The RO must obtain all outstanding records of treatment from the Tampa VAMC dated July 2010 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claims of entitlement to service connection for bilateral hearing loss, gum disease, and a skin disorder must be re-adjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 


